Advisory Agreement This Agreement is made as of March 15, 2009, by and between Tianyin Pharmaceutical Co., Ltd. (“Company”), a Chinese company with its principal offices at 11th Floor, South Tower, Jinjiang Times Garden, 107 Jin Li Road West, Chengdu, P. R. China 610072, and TriPoint Capital Advisors, LLC (“Advisor”), a Maryland, United States, limited liability company, with its principal offices at 400 Professional Drive, Suite 310 Gaithersburg, Maryland 20879. Witnesseth WHEREAS,the Company currently has an advisory agreement with the Advisors and would like to continue to received the services provided by the Advisor; and WHEREAS,the Company requires expertise in the area of business development to support it's business and growth and desires to engage Advisor to provide such business development services and specifically to assist the Company with its entry into the U.S. capital markets in order to further its business and corporate development; and, thereafter to assist the Company with its ongoing corporate compliance and development; and WHEREAS, Advisor, through its principals, agents and employees, has expertise in the implementation of projects of the nature and type contemplated by the Company in its future expansion and development which Advisor has agreed to provide to the Company. NOW, THEREFORE,in consideration of the premise and the mutual promises and covenants contained herein and subject specifically to the conditions hereof, and intending to be legally bound thereby, the parties agree as follows: 1.Appointment of Advisor The Company hereby appoints Advisor, and Advisor agrees to represent the Company, as a non-exclusive Advisor to assist the Company in its business and corporate development, in structuring its capital transactions, including but not limited to assistance with entering the U.S. capital markets, to assist the Company in evaluating financing transactions, to assist in the contemplated marketing and development of the Company in the United States, and to assist the Company with its ongoing compliance obligations as a U.S. public company following the completion of the contemplated transactions. Advisor shall have the right during the term of this agreement to represent to the public that it is an Advisor to the Company. 2.Advisor's Rights and Duties Advisor shall use its best efforts to assist the Company in its business and corporate development, including but not limited to: i. Review the Company’s current financing needs and assist the Company to develop a strategic plan in order to meet those needs. ii. Assist the Company to remain compliant with the requirements of the NYSE Alternext Exchange including all filings, pre approvals, continued listings and registrations, communications and events. iii. Assist the Company in the all rounds of private placement financing by reviewing the Company’s current capital structure and business operations and advising the Company as to the structure of future capital transactions. iv. Assist in the reviewing and editing of the Company’s business plan. v. Assist each the Company in creating a corporate image for the U.S. capital markets including introductions to retail brokerage firms to assist in generating investor interest and assisting in creation of the proper presentation of the Company’s financial story. vi. Assist the Company to identify and engage appropriate investment banking, investor relations, legal and accounting relationships necessary to carry out the Company’s strategic plan. vii. Assist the Company in maintaining proper US corporate compliance and governance. viii. Review potential merger or acquisition candidates on behalf of the Company and advise as to the structure of any such transactions. ix. Work with the Company’s independent Auditor in order to assist the Company to comply with US GAAP accounting standards. x. Assist the Company to recruit outside directors to the public company when needed. xi. Such other duties as the Advisor and the Company may reasonably agree. 3.Company Obligations (a)The Company’s officers, attorneys and accountants will have to be ready to answer questions from the SEC, NASDAQ, AMEX and/or other regulatory agencies, markets or exchanges. (b)The Company will need to have audited financial statements for at least the last three fiscal years and have audited financial statements prepared in accordance with US GAAP on an annual basis.In addition, the Company will need to prepare and present quarterly information that has been reviewed by an independent auditor on a “go-forward basis”. 4.Company Information In connection with Advisor's performance of its duties hereunder, the Company shall (i) provide Advisor, on a timely basis, all information reasonably requested by Advisor, and(ii) make its officers and professionals available to Advisor and such third parties as Advisor shall designate, as agreed to in advance by the Company, at reasonable times and upon reasonable notice. 5.Confidential Information Advisor acknowledges that, in the course of performing its duties hereunder, it may obtain information relating to the Company, which the Company has marked as confidential ("Confidential Information").Advisor shall hold at all times, both during the term of this agreement and at all times thereafter, such Confidential Information in the strictest confidence, and shall not use such Confidential Information for any purpose, other than as may be reasonably necessary for the performance of its duties pursuant to this agreement, without the Company's prior written consent.Advisor shall not disclose any Confidential Information to any person or entity, other than to Advisor's employees or Advisors as may be reasonably necessary for purposes of performing its duties hereunder, without the Company's prior written consent.The foregoing notwithstanding, the term "Confidential Information" shall not include information which (i) becomes generally available to the public, other than as a result of a breach hereof, (ii) was available on a non-confidential basis prior to its disclosure to Advisor by the Company, or (iii) becomes available to Advisor on a non-confidential basis from a source other than the Company, provided that such source is not bound by a confidentiality agreement with respect to such information.The foregoing notwithstanding, Advisor may disclose Confidential Information to the extent required by law or regulation, including but not limited to court orders, subpoenas, civil investigative demands and interrogatories. 2 6.Compensation As compensation for Advisor’s services, the Company shall pay Advisor a flat fee monthly fee of $15,000 per month, payable on the 1st day of each month. As further compensation for the Advisor’s active participation in the development of the Company’s strategic development, as contemplated in this Agreement, the Company will issue to Advisor and/or its affiliates 150,000 5 year common stock options at strike price of $1.60, which options shall vest in full on October 1, 2009. The Company hereby agrees to use its best efforts to register for resale the shares underlying the Options (the “Option Shares”) in the next registrations statement or amendment to the current registration statement that is expected to be filed. 7.
